Name: Commission Regulation (EEC) No 2826/86 of 11 September 1986 amending Regulation (EEC) No 2874/82 on the monitoring by the Community of exports of certain steel products to the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 9 . 86 Official Journal of the European Communities No L 262/9 COMMISSION REGULATION (EEC) No 2826/86 of 11 September 1986 amending Regulation (EEC) No 2874/82 on the monitoring by the Community of exports of certain steel products to the United States of America 1 . Article 1 (2) (b) shall be completed as follows : ' in the case of semi-finished iron and steel products it shall be specified whether the products are "slabs" or "blooms and/or billets".' ; 2 . In Article 1 (4) a fourth indent shall be added as follows : '  where additional allocations are made pursuant to the sixth indent of Article 2 (3), licences valid for a period of six months may be issued ; the licences and the certificates corresponding to these licences shall be stamped with the words "special export".' ; 3 . The Annex to this Regulation shall be added to Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2870/82 of 21 October 1982 on the restriction of exports of certain steel products to the United States of America ('), as last amended by Regulation (EEC) No 2823/86 (2), and in particular Article 5 (6) thereof, Whereas Regulation (EEC) No 2874/82 (3), as last amended by Regulation (EEC) No 977/86 (4), laid down the procedures for monitoring exports of certain steel products to the United States of America ; whereas certain technical changes should be made to that Regulation following the conclusion of a second Arrangement amen ­ ding the Arrangement of 21 October 1982 (^ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2874/82 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 September 1986 . For the Commission Karl-Heinz NARJES Vice-President (') OJ No L 307, 1 . 11 . 1982, p. 3 . (2) See page 1 of this Official Journal . (3) OJ No L 307, 1 . 11 . 1982, p. 56 . (4) OJ No L 91 , 7 . 4 . 1986, p. 1 . (*) See page 21 of this Official Journal . No L 262/ 10 Official Journal of the European Communities 13 . 9 . 86 ANNEX CATEGORY 34 SEMI-FINISHED IRON AND STEEL PRODUCTS Sub-category I  Blooms and billets TS USA NIMEXE code Code Description 606.6705 606.6710 606.6715 606.6720 73.07-12 (235) 15 (23S) 73.10-17 (235) 20 (235) 73.61-10 (235) 50 (235) 73.63-10 (235) 29 (23S) 73.71-1 3 (235) 14(255) 1 9 (235) 51 (235) 54 (235) 55 (23S) 56 (235) 59 (235) 73.73-13 (235) H (23S) 1 9 (235) 33 (235) 34 (235) 35 (235) 36 (235) 39 235) 606.6901 606.6902 Blooms and billets : Other than alloy iron or steel : Blooms :  Of circular cross-section  Other Billets :  Of circular cross-section  Other Of alloy iron or steel : Of tool steel :  Blooms  Billets Of stainless steel : Blooms :  Of circular cross-section  Other Billets :  Of circular cross-section  Other Other : Blooms :  Of circular cross-section  Other Billets :  Of circular cross-section  Other 606.6905 606.6906 606.6909 606.6912 606.6949 606.6951 606.6953 606.6955 13 . 9 . 86 Official Journal of the European Communities No L 262/ 11 Sub-category II  Slabs ( including ingots and sheet bars) NIMEXE code Code TS USA Description 73.06-10 (236) 20 30 (236) 73.07-21 24 25 73.10-17 (236) 20 (236) 73.61-10 (236) 20 50 (236) 73.63-10 (236) 29 (236) 73.71-13 (236) 14 (236) 1 9 (236) 21 (236) 23 24 29 52 54 (236) 55 (236) 56 (236) 59 (236) 73.73-13 (236) 14 (236) 19 (236) 33 (236) 34 (236) 35 (236) 36 (236) 39 (236) 606.6725 606.6730 606.6735 606.6740 606.6904 606.6915 606.6918 606.6921 606.6923 606.6957 606.6959 606.6961 606.6963 607.6620 ( 17) 607.7603 0 7) 607.7803 ( l7) Ingots , slabs and sheet bars, all the foregoing of iron and steel : Other than iron and steel :  Slabs  Sheet bars Other :  Of rectangular cross-section and having a width at least four times the thickness , over 6 inches in thickness  Other Alloy iron or steel :  Of tool steel Of stainless steel :  Slabs  Sheet bars Other :  Of rectangular cross-section and having a width at least four times the thickness , over 6 inches in thickness  Other Other :  Slabs  Sheet bars Other :  Of rectangular cross-section and having a width at least four times the thickness, over 6 inches in thickness  Other Plates , not cut, not presssed, and not stamped to non-rectangular shape (except as provided in item 609.17), over 6 inches in thickness : Not coated or plated with metal and not clad : Other than black plates : Not pickled and not cold rolled : Other than alloy iron or steel :  Other than in coils : Alloy iron or steel :  Of stainless steel  Of other alloy iron or steel than stainless steel or cool steel (235) Covered if 'blooms' or 'billets ' as defined in schedule 6 , part 2 , subpart B, 3 (b) of the Tariff Schedules of the United States Annotated . (236) Covered if ' ingots', 'slabs' or 'sheet bars ' as defined in schedule 6 , part 2 , subpart B, 3 (a) and (c) of the Tariff Schedules of the United States Annotated.